Citation Nr: 0913656	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cancer of the colon.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claims of service 
connection.  

The Veteran requested and was afforded a hearing before a 
Decision Review Officer at the RO in Atlanta, Georgia in July 
2005.  A written transcript of that hearing was prepared and 
incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's colon cancer did not manifest as a result of 
his military service, to include as a result of exposure to 
Agent Orange or other herbicides.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the residuals of colon cancer have not been 
met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, a March 2004 letter from the RO informed the Veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until April 2006 (after the 
initial adjudication the claim) the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for colon cancer 
residuals because there is no evidence to satisfy the second 
McLendon criteria discussed above.  Specifically, there is no 
evidence of an in-service disease or injury related to either 
of the Veteran's claims.  Therefore, a medical examination 
would serve no useful purpose in this case, since the 
requirement of an in-service disease or injury to establish a 
service connection claim cannot be met upon additional 
examination.  The Veteran was not prejudiced by the lack of 
VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Board has incorporated the 
Veteran's private medical evidence into the record.  The 
Veteran indicated in his July 2005 hearing testimony that he 
did not receive treatment from VA for these disorders.  
Significantly, VA received notice from the Veteran in 
September 2006 indicating that he had no additional evidence 
in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Service Connection 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served during active 
military, naval or air service in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

Colon Cancer

The Veteran contends that he is entitled to service 
connection for the residuals of colon cancer, to include as 
due to exposure to Agent Orange.  However, the evidence of 
record does not demonstrate that the Veteran developed colon 
cancer as a result of his military service.  Further, colon 
cancer is not a disease that has been found to be associated 
with exposure to herbicides such as Agent Orange.  See 
38 C.F.R. § 3.309(e).  As a result, service connection is not 
warranted for colon cancer.  

The Veteran's DD-214 establishes that the Veteran was the 
recipient of the Vietnam Service Medal and the Vietnam 
Campaign Medal.  Therefore, the Veteran's service in Vietnam 
is not in dispute.  As such, the Veteran is presumed to have 
been exposed to herbicides.  See 38 U.S.C.A. § 1116(f).  
However, for the presumption of service connection to apply, 
the Veteran must have been diagnosed with one of the diseases 
found to be associated with exposure to herbicides.  
38 C.F.R. § 3.309(e).  Colon cancer is not one of the 
diseases found to be associated with exposure to herbicides.  
Id.  As such, the presumption does not apply in this case.  

While the Veteran asserts that his colon cancer (the 
residuals thereof) should be presumptively service-connected 
due to his exposure to Agent Orange, the Board has also 
considered the Veteran's claim on a direct basis to afford 
him all possible avenues of entitlement.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the herbicide presumption does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation.

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

In the present case, there is no evidence of colon cancer 
during the Veteran's military service.  Service medical 
records are silent regarding treatment or complaints of any 
disorder of the colon or digestive system.  Further, the 
Veteran's April 1971 separation examination notes that the 
organs of the Veteran's abdomen were normal at the time of 
separation.  No defects or diagnoses were listed during this 
examination, and the Veteran reported that he was in good 
health at this time.  Therefore, the Veteran's service 
medical records do not demonstrate that the Veteran suffered 
from colon cancer, or any disorder of the colon, during his 
military service.  

The first evidence of colon cancer is a November 1997 private 
colonoscopy report in which the Veteran was found to have a 
suspicious rectal legion.  A biopsy was subsequently 
performed and cancer of the colon was confirmed.  Surgery was 
successfully performed in December 1997.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of colon cancer for 
approximately 26 years after separation from service is 
"evidence" against a finding that the Veteran's colon 
cancer was a result of his military service.

The Board recognizes that the Veteran believes his colon 
cancer was related to his military service.  However, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion as to the etiological 
origins of his colon cancer is not competent evidence of a 
relationship between the disorder and the Veteran's military 
service.  

Furthermore, and significantly, the medical evidence of 
record does not support the Veteran's opinion.  The Veteran 
did not have problems with his colon during his military 
service.  As noted, there was no evidence of colon cancer for 
more than two decades after separation.  Presently, the 
record contains no medical opinion suggesting a possible 
relationship between the Veteran's colon cancer and his 
military service.  The Board is more persuaded by this lack 
of evidence than the Veteran's own opinion on this matter.  

This conclusion is also supported by a private medical 
opinion prepared by a Dr. B.Y. in January 2005.  According to 
Dr. Y, he would be unable to provide an opinion that the 
Veteran's colon cancer was service-connected unless future 
studies were to demonstrate a relationship between colon 
cancer and Agent Orange.  As of yet, no such connection has 
been established.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for colon cancer must be denied.


ORDER

Entitlement to service connection for cancer of the colon is 
denied.  


REMAND

The Veteran also contends that he is entitled to service 
connection for asthma, to include as secondary to Agent 
Orange.  Asthma, however, is not a disease that has been 
found to be associated with exposure to herbicides such as 
Agent Orange.  See 38 C.F.R. § 3.309(e).  

As noted above, however, the herbicide presumption does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation.  Combee, 34 
F.3d at 1043-44 (Fed. Cir. 1994) (when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  

That said, while the Veteran's service medical records do not 
demonstrate that he was diagnosed with, or treated for, 
asthma or other respiratory problems during his military 
service, the evidence does establish that the he has a 
current diagnosis of asthma.  

Specifically, the first evidence of treatment for asthma is 
an October 1984 private medical report.  The Veteran was seen 
with complaints of nocturnal asthma and occasional dysphagia.  
A barium swallow test was performed that revealed a normal 
chest and a normal upper gastrointestinal (GI) system.  The 
Veteran was again seen in November 1984 and a diagnosis of 
bronchospasm was assigned.  The Veteran was reexamined in 
September 1985 with reports of rare wheezing and occasional 
palpitation.  Diagnoses of stable asthma and allergic 
rhinitis were assigned at this time.  No mention of a 
possible relation to the Veteran's military service was made.  
Subsequent treatment records establish that the Veteran has 
continued to receive treatment for asthma since this time.  A 
private treatment note from January 2006 indicates that the 
Veteran still had asthma and was being treated for it with 
albuterol.  

The record also contains a letter provided by a Dr. A.K. 
dated January 2005.  Dr. K wrote that asthma could exist for 
years without becoming symptomatic.  Dr. K suggested that it 
was as likely as not that the Veteran's asthma was caused by 
or aggravated by his military service.  It is unclear whether 
this examiner had an opportunity to review the Veteran's 
medical records, to include his service treatment records.  

The Board is thus of the opinion that this matter should be 
remanded for a respiratory examination, which should include 
a thorough review of the Veteran's claims file.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should schedule the Veteran 
for a VA examination (before an 
appropriate specialist) to determine the 
nature and etiology of his asthma.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The examiner 
is requested to state whether it is at 
least as likely as not that the disorder 
was incurred in service or is otherwise 
causally related to service.  Specific 
reference should be made to the January 
2005 opinion from Dr. K, discussed above.  
A rationale for the opinion rendered 
should be provided.

2.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If it 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


